Citation Nr: 1112940	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

3.  Entitlement to service connection for a left bicep tendon rupture.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a gastrointestintal disorder.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbago.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1983 to July 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and October 2007 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Veteran submitted additional evidence.  Any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration.  38 C.F.R. § 20.1304(c) (2010).  But remand is not required because the Veteran submitted a waiver of RO jurisdiction. 

The issues of entitlement to service connection for left bicep tendon rupture, a skin disorder, a right shoulder disorder, right knee disorder, left knee disorder, cervical spine disorder, gastrointestinal disorder, and right upper extremity carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbago is manifested by forward flexion from 70 to 88 degrees, a combined thoracolumbar range of motion from 235 to 265 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no objective neurological deficits.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for lumbago have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   An August 2005 letter that contained the appropriate content of notice was sent to the Veteran prior to initial adjudication of the service connection claims.  Additionally, "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Thereafter, different notice provisions are applicable.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2009).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin, 22 Vet. App. at 137.  The Veteran has made no such assertions here and the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.  VA provided the Veteran with adequate VA examinations in September 2007 and January 2010.  At the December 2010 Board hearing, the Veteran testified that he thought the 2010 examination was inadequate and that the examiner only eyeballed his spine range of motion.  The Board finds the examination adequate because the examiner's range of motion findings are in line with the examinations in 2006 and 2007, and the thoroughness of the objective findings and subjective information sufficiently indicated the adequacy of the examination.  Additionally, although the June 2006 VA examiner declined to provide functional limitation findings and the September 2007 examination was conducted without the claims file, the examinations were otherwise adequate, and the January 2010 examiner reviewed the claims file and provided functional limitation information.  Furthermore, the Veteran provided testimony at a December 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The appropriate time period for review in an initial disability rating claim is the date on which the application for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The Veteran's lumbar spine disability is assigned a 10 percent evaluation under Diagnostic Code 5237 for lumbosacral strain, which contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).

Under the rating criteria for intervertebral disc syndrome, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

A June 2006 VA examination was conducted upon a review of the claims file.  The Veteran reported occasional sharp pain that radiates down the right or left hip, to the outside of the leg, and the front of the knee.  He reported entire foot numbness that lasts 30 minutes if he stands or sits too long.  There was no bladder or bowel incontinence.  Upon examination, there was normal posture and slightly broad based gait to accommodate girth and body type.  The back was bilaterally symmetrical without gross deformities, significant scoliosis, or increased kyphosis or lordosis.  Deep tendon reflexes (DTRs) were +2/4 equal bilaterally for the patella and Achilles reflexes.  There was negative straight leg raising, normal strength, and normal bilateral equal sensation to pinprick, dull and light touch.  There was normal toe and heel walking, but slightly unsteady heel to toe walking due to girth.  Upon repetitive range of motion testing, forward flexion was to 85 degrees, extension was to 30 degrees, right and left lateral flexion were to 30 degrees, and right and left lateral rotation were to 45 degrees.  The diagnosis was lumbago.  In a June 2006 VA x-ray report, there were minor reactive changes at L3, not rare for age.  

In a February 2007 private lumbar spine magnetic resonance imaging (MRI) report, there were minimal disc changes with the largest at the L4-L5 level.  An MRI of the thoracic spine showed kyphosis.  

A September 2007 VA examination was conducted without the claims file.  The Veteran complained of pain radiating down both legs with leg weakness and numbness of the feet, but denied bladder or bowel dysfunction.  There had been no prescribed bedrest.  He has one week a month of incapacitation due to back, neck, and arm problems.  Upon examination, there was no evidence of any scoliosis or kyphosis.  There was pain associated with range of motion.  Forward flexion was to 88 degrees, extension was to 30 degrees, bilateral lateral flexion was to 25, and bilateral lateral rotation was to 45 degrees.  Straight leg raising was negative bilaterally.  Upon neurological evaluation, there were DTRs of 1+ of the lower extremities, but normal toe walk, heel walk, and heel to toe walk.  Coordination was normal.  An MRI showed disc disease.  The diagnosis was lumbar spine degenerative disc disease at L4, L5 with degenerative arthritis of facets at L5, S1 with objective findings of decreased range of motion without radiculopathy.  

In a July 2008 substantive appeal, the Veteran stated that he had kyphosis and a tortuous aorta in his back and that he had lost 2 inches in height.  

A January 2010 VA examination was conducted upon a review of the claims file.  The Veteran reported kyphosis that he can feel all the time.  The Veteran denied any bowel or bladder complaints, but reported pain in his toes, burning on standing, and that both ankles hurt.  He reported the pain radiated into his right hip, down the right leg and into his thigh.  Upon examination, there was erect posture, normal gait, and a negative Romberg.  The back was bilaterally symmetric without gross deformity, apparent scoliosis, or exaggerated thoracic kyphosis or lumbar lordosis.  DTRs were +2/4 and equal bilaterally in the patellar and Achilles tendon.  There was normal and equal sensation in the lower extremities.  There was forward flexion to 70 degrees, extension to 30 degrees, right lateral flexion to 40 degrees, left lateral flexion to 35 degrees, right rotation to 35 degrees, and left rotation to 25 degrees.  Straight leg raising was negative bilaterally.  Thoracic spine x-rays were negative, and the Veteran did not return to take the lumbar spine x-rays.  The diagnosis was lumbago, no functional impairment.  

At the December 2010 Board hearing, the Veteran stated that he had stenosis and that it affected his sciatic nerve.  He reported that the pain radiated into his bilateral lower extremities.  He reported that it was incapacitating, and that he had been out of work for 12 days the past year.  

The Board finds that the evidence of record does not support an increased evaluation.  Lumbar spine range of motion findings throughout the time period indicate forward flexion to 85, 88, and 70 degrees, well in excess of the requirement for a 20 percent evaluation - flexion limited from 30 to 60 degrees.  Combined range of motion findings for the time period were 265, 258, and 235 degrees, also in excess of the requirement for a 20 percent evaluation - 120 degrees.  But a 20 percent evaluation is also warranted where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Regarding gait, there was normal gait or any abnormalities were found to be related to the Veteran's girth and body type.  Additionally, each VA examination found there was no scoliosis or kyphosis.  A private MRI report in February 2007 found kyphosis.  But three different VA examiners conducted thorough examinations of the Veteran and determined that there was no scoliosis or kyphosis.  The Board finds that three findings of no kyphosis from 2006, 2007, and 2010 outweigh a single finding of kyphosis made in 2007.  Accordingly, an increased evaluation is not warranted under the General Rating Formula.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But an evaluation in excess of 20 percent under the diagnostic code for intervertebral disc syndrome is not warranted because the record did not demonstrate any incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

The Board has also considered an increased evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But noted above, an increased evaluation is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an increased evaluation is not warranted under the diagnostic code for degenerative joint disease.

Consideration has also been provided regarding whether a separate rating is required for any objective neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The Veteran has consistently denied any bowel or bladder dysfunction, but has consistently reported sharp pain that radiates down into his legs and into his feet.  He also reported leg weakness.  The September 2007 VA examination found DTRs of 1+/4.  But the June 2006 and January 2010 examinations found negative straight leg raising, normal strength, and normal sensation of the lower extremities.  The June 2006 and January 2010 VA examinations found normal reflexes of the patella and Achilles.  The June 2006 and September 2007 VA examinations found normal toe and heel walking, but slightly unsteady heel to toe walking due to girth.  Additionally, the September 2007 VA examination specifically determined there was no radiculopathy.  The Board thus finds that the evidence of record demonstrates that there are no objective neurological deficits resulting from the Veteran's lumbar spine disability.  Accordingly, the Veteran is not entitled to a separate evaluation for neurological symptoms of a lumbar spine disability.

Consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  In various lay statements of record and at the December 2010 Board hearing, the Veteran stated that he had stenosis and that it affected his sciatic nerve.  He reported that the pain radiated into his bilateral lower extremities.  He reported that it was incapacitating, and that he had been out of work for 12 days the past year.  At the June 2006 VA examination, the Veteran reported low back dull aching, burning, throbbing.  There was occasional sharp pain that lasts 4 to 5 hours towards the end of the work day as he does heavy labor.  It was improved by resting and lying down and did not affect his activities of daily living or work.  At the September 2007 VA examination, the Veteran reported daily lumbar pain that ached and lasted all day.  The pain increased with activity to become a sharp pain that lasts for a short duration.  The aching pain is 7/10 increasing to 9/10 with activity.  There were acute daily flare-ups, which were related to the Veteran's activity level.  The Veteran reported pain with sitting for prolonged period of time or driving any distance.  He did not use a back brace, but took Celebrex, Advil, and Flexeril with minimal improvement.  He has had no injections, physical therapy, and no surgery.  There was some relief with rest and heat.  At the January 2010 VA examination, the Veteran reported that the pain, stiffness, weakness, fatigability, and lack of endurance had worsened.  The pain was 7/10 and was daily for 4 to 5 hours.  Flare-ups were 8/10 occurring once per week and lasted 4 to 5 hours.  The back was aggravated by lifting, carrying off balance such as a brief case, and was alleviated by rest, hot showers, and Advil.  He reported no physical therapy, injections, or brace in the last year.  

The June 2006 VA examination found normal posture, and slightly broad based gait to accommodate girth and body type, +2/4 DTRs, equal bilaterally for the patella and Achilles reflexes.  There was normal strength, normal toe walking, and normal heel walking, but slightly unsteady heel to toe walking due to girth.  The examiner noted that it would require speculation to determine if there was any additional limitation due to repetitive use or flare-ups.  There was no discomfort or difficulty with the range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability found except as noted.  At the September 2007 VA examination, there was palpable tenderness over the lumbar spinous processes, but well developed paraspinal musculature.  There was pain associated with range of motion.  Repetitive range of motion of 3 times resulted in increased pain with fatigue.  There was weakness with muscle tightness and lack of endurance.  The January 2010 examination, found erect posture, normal gait.  The Veteran did not use assistive device.  DTRs were +2/4 and equal bilaterally in the patellar and Achilles tendon.  Strength testing was 5/5, and the Veteran could toe walk, heel walk, and heel to toe walk.  

Thus, the Veteran consistently reported pain and flare-ups related to his activity level and various other functional limitations.  But the medical evidence found normal strength, normal gait.  In June 2006, there was no discomfort or difficulty with the range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability found except as noted.  In September 2007, there was painful range of motion, and repetition resulted in increased pain with fatigue, and there was weakness with muscle tightness and lack of endurance.  In January 2010, there was normal gait without assistive devices.  There was normal reflexes and strength.  Although there is functional limitation, repetition did not cause additional limitation of motion, and the Veteran retained normal gait and good strength and reflexes.  According, the Board finds that there is no additional functional loss not contemplated in the 10 percent rating and that an increased evaluation on this basis is not warranted.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 10 percent is provided for certain manifestations of the service-connected lumbar spine but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disorder, as the criteria assess limitation of motion, deformity, muscle spasm, neurological deficits, incapacitations, and pain, weakness, and fatigability on use.  Accordingly, referral for an extraschedular evaluation consideration is not warranted.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for lumbago at any time during the period pertinent to this appeal.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-connected lumbago is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board may only consider independent medical evidence in support of its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  In addition, an adequate and probative examination addresses competent and credible lay statements of record, prior relevant medical information, and all theories of entitlement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl, 21 Vet. App. at 123-125.  An examiner cannot rely solely on a lack of service treatment records to find that there is no relationship to service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, a current disability for VA purposes exists where a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).

Lay testimony is competent to provide evidence regarding that which the witness has actually observed and is within the realm of his personal knowledge, including the visible symptoms or manifestations of a disease or disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  The credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Left bicep tendon rupture

Regarding this claim, the Board finds that a medical examination and opinion are required to clarify whether there is a current disability.  The Veteran's service treatment records (STRs) indicate that there was a left bicep tendon rupture and repair during service; the issue is whether there are any residuals or a resulting chronic disability.  An April 2004 STR noted that the bicep appeared to be shortened to the proximal side with slightly decreased flexion.  A June 2006 VA examiner diagnosed status-post repair of the left biceps tendon rupture and noted that there were no significant residuals.  But examination showed that the left upper arm was one inch smaller than the right upper arm.  In an August 2006 submission, the Veteran reported left bicep pain.  In 2006, the Veteran submitted photographs comparing his right and left bicep muscles.  In a December 2007 submission, the Veteran stated that there was skin irritation at the site of the insertion of the repair, atrophy of the muscle, and severe pain.  The January 2010 VA examiner provided a diagnosis of status-post left bicep tendon rupture with repair, muscle group 5, opined that there was no functional impairment, and noted that the repair was the same as occurred in service.  But the examiner noted a mild but insignificant irregularity of the bicep muscle on flexion.  Additionally, in a January 2011 letter, a private physician noted that the Veteran was seen in 2007 by an orthopedist, Dr. K.  A resulting MRI report noted possible strain or partial tear with abnormal thickening.  This record does not appear to be associated with the claims file.  The Board finds that it is unclear whether there is a current disability.  Accordingly, remand is required to obtain a medical examination and opinion.

Right and left knee disorders

Regarding these claims, the Board finds that the January 2010 VA examination is inadequate because the only supporting rationale that the examiner provided was that there was no treatment during service.  Additionally, the examiner did not address lay and medical evidence of knee pain during and after service.  The examiner diagnosed degenerative joint disease and provided a negative nexus opinion, noting that there was no treatment during service.  But an October 2002 STR indicated reports of bilateral knee pain while running.  Additionally, the Veteran provided statements in his July 2008 substantive appeal and at the December 2010 Board hearing, that he had bilateral knee pain during service that he self-medicated.  In a December 2010 submission, he reported knee pain since service.  The Board notes that the Veteran was discharged in July 2004 and there were negative x-rays in June 2006, but a December 2007 MRI report showed degenerative changes.  Accordingly, remand for a medical opinion that considers the STRs and lay evidence of record is required.

Cervical spine disorder

Regarding this claim, the Board finds that the January 2010 examination is inadequate because the examiner provided a negative nexus opinion that relied solely on a lack of treatment during service.  Additionally, the examiner did not address the lay evidence of record regarding an in-service injury and pain.  In a December 2007 submission and at the December 2010 hearing, the Veteran provided lay testimony of a weight lifting incident during service that injured his neck.  He testified that he did not seek treatment, but self-medicated.  The condition worsened during service and continued after service.  In December 2007, the Veteran submitted photographs of the alleged weightlifting incident.  A January 2007 private MRI report diagnosed disc changes and early spinal stenosis.  Accordingly, an examination and opinion that considers the Veteran's lay statements regarding an in-service injury is required.

Gastrointestinal disorder

Regarding this claim, the Board finds that the January 2010 examination is inadequate because the examiner's only supporting rationale for the negative nexus opinion was a lack of treatment during service.  Additionally, the examiner did not address all diagnosed gastrointestinal (GI) disorders of record, relevant lay evidence of record, and all theories of entitlement.  The examiner diagnosed hiatal hernia with gastroesophageal reflux disease (GERD) and provided a negative nexus opinion without any supporting rationale other than to note that it was not treated during service.  But the Veteran has provided lay evidence of in-service burning in his chest and since that time.  At a June 2006 VA examination, the Veteran asserted that he had burning in his chest during service and since service discharge.  In a November 2007 submission, the Veteran reported that GERD was due to his in-service hernia.  In his November 2007 claim, the Veteran reported that he had had gastrointestinal symptoms since service and that he self-medicated.  At the December 2010 Board hearing, the Veteran provided testimony that he had heartburn during service and thereafter and that the disorders could be caused by a fall from a ladder as the ladder hit him in the chest.  The Veteran's STRs are negative for any GI complaints, but indicate that the Veteran was seen in April 1997 for a fall from a ladder where the ladder fell on his chest.  Additionally, the Veteran underwent a ventral hernia repair in 1983 and recurrence in 2002.  Last, there are multiple diagnosed GI disabilities.  At a June 2006 VA examination, the examiner noted normal upper GI testing.  The diagnosis was non-ulcerative dyspepsia.  A November 2006 private medical record diagnosed antral gastritis, mild chronic gastritis, and mild esophagitis.  Additionally, any medical opinion must address a January 2011 letter from private examiner in which she stated that she reviewed the Veteran's STRs and opine that the Veteran's chronic GI discomfort was due to service, but provided no supporting rationale.  Remand is thus required to obtain an examination and etiological opinion that considers all the relevant evidence of record.  

Right upper extremity carpal tunnel syndrome

Regarding this claim, the Board finds the January 2010 VA examination inadequate because it did not consider prior diagnoses of right carpal tunnel syndrome and did not provide a nexus opinion.  The examiner found that carpal tunnel syndrome was not diagnosed that day, and thus did not provide any etiological opinion.  A November 2006 VA examination diagnosed right carpal tunnel syndrome.  A private March 2007 MRI report of the right wrist noted that findings indicated mild carpal tunnel type changes of the median nerve.  A February 2008 private medical record diagnosed hereditary sensory neuropathy and accompanying electromyography report and nerve conduction studies indicated right carpal tunnel syndrome.  The Veteran provided lay testimony at the November 2006 VA examination that he noted right wrist discomfort in 1998 with repeated trauma to the wrist due to using the jackhammer.  At the December 2010 Board hearing, he stated that he had in-service pains in his hands and that since service discharge he has had intermittent pain and numbness of the right hand.  Accordingly, remand for an etiological opinion that considers all the relevant evidence of record is required.


Right shoulder disorder

Regarding this claim, the Board finds the January 2010 VA examination inadequate because the examiner did not consider a prior diagnosis of a right shoulder disorder and did not provide a nexus opinion.  The examiner stated that there were no objective findings to support a diagnosis for the right shoulder.  A June 2006 VA examination found normal right shoulder.  But a December 2006 private medical record diagnosed old right shoulder arthritic changes and an MRI report noted that the old arthritic changes suggested probably old acromioclavicular joint injuries.  Additionally, in any new examination, the examiner must address the November 1993 STR indicating reports of right shoulder joint pain since December 1990 that were treated with steroid injections, the Veteran's lay statements at the December 2010 Board hearing that he injured his right shoulder in December 1990, and the November 2010 buddy statements corroborating the injury.  Accordingly, remand is required to obtain an examination and etiological opinion that considers the relevant evidence of record.

Skin disorder

Regarding this claim, the Board finds that remand is because there is not sufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  The January 2010 examiner noted only that there were no objective findings to support a current diagnosis of skin lesions or skin cancer.  The examiner determined that there was no skin disorder because none was present the day of the examination.  A June 2006 VA examiner found no rashes, acne, or chloracne.  In his July 2008 substantive appeal, the Veteran reported blisters, bumps, and cancerous growths.  He asserted that this was due to his tours in Desert Shield/Storm working in the elements.  At the December 2010 Board hearing, he testified that the skin rashes, bumps, and blisters come and go and that the day of the examination, he did not have any current flare-up.  The Veteran also stated that he had rashes and blisters during service, and that he currently gets rashes and blisters on his legs, face, and head that last 1 to 3 weeks, are painful, and itch.  Accordingly, care must be taken to attempt to provide the Veteran with an examination at a time when he has an active skin condition and the examiner must address the Veteran's lay statements.  Remand is required for an examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that the Veteran provide information regarding the orthopedist, Dr. K.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the existence and etiology of the left bicep tendon rupture and repair.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether there is a chronic disability of the left bicep, to include any residual of the in-service left bicep tendon rupture and repair.  If the examiner finds that there is a disability, then the examiner must provide an opinion regarding whether it is more or less likely than not that the left bicep disability was caused or aggravated by the Veteran's military service, to include the left bicep tendon rupture and repair.  The examiner must specifically address the Veteran's assertions of post-service continuous symptoms.  

3.  After any additional records are associated with the claims file, obtain an opinion regarding the etiology of the bilateral knee disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the report, and a rationale provided for that conclusion.  If the examiner determines that an examination is required, one must be provided.  The examiner must provide an opinion, in light of the service and post-service evidence of record whether it is more or less likely than not that the right and left knee disorders were caused or aggravated by the Veteran's military service.  The examiner must specifically address the October 2002 STR indicating knee pain and the Veteran's assertions of in-service bilateral knee pain and pain since that time.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the cervical spine disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran detailed information regarding the injury and the symptoms afterwards.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the cervical spine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service cervical spine injury due to the weight lifting incident and the Veteran's assertions of neck pain that worsened during service that he self-treated and that continued after service discharge.  

5.  After any additional records are associated with the claims file, obtain a medical opinion regarding the etiology of the GI disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the report, and a rationale provided for that conclusion.  If the examiner determines that an examination is required, one must be provided.  The examiner must provide an opinion, in light of the review of the evidence of record whether it is more or less likely than not that any currently diagnosed GI disorder was caused or aggravated by the Veteran's military service, to include an incident where a ladder fell on the Veteran's chest, the Veteran's assertions of burning in his chest during and since service, and the Veteran's in-service ventral hernia.  The examiner must address the Veteran's currently diagnosed GERD, hiatal hernia, gastritis, reflux, dyspepsia, and esophagitis.  The examiner must specifically address the Veteran's lay assertions of GI symptoms, including burning in his chest during and after service for which he self-medicated, the STRs documenting a ventral hernia repair and recurrence and a ladder falling on his chest, and the January 2011 private examiner's opinion that the Veteran's GI discomfort is related to service.  

6.  After any additional records are associated with the claims file, obtain a medical opinion regarding the etiology of the right upper extremity carpal tunnel syndrome.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the report, and a rationale provided for that conclusion.  If the examiner determines that an examination is required, one must be provided.  The examiner must provide an opinion, in light of the review of the evidence of record whether it is more or less likely than not that the right upper extremity carpal tunnel syndrome was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service right wrist discomfort as early as 1998, and post-service pain and numbness.  The examiner must also address the prior diagnoses of carpal tunnel syndrome in November 2006 and March 2007.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the right shoulder disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must elicit from the Veteran a detailed history and explanation of the injury and the symptomatology afterwards.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the right shoulder disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service right shoulder injury during Operation Desert Shield, the buddy statements corroborating the right shoulder injury, the November 1993 STR that documents right shoulder pain since 1990, and the December 2006 private record noting that an MRI report indicated arthritis and suggested an old acromioclavicular joint injury.  

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the skin disorder.  The AMC must attempt to schedule such an examination at a time when the Veteran has an active skin condition.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the skin disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service rashes and blisters during service, and current rashes, blisters, bumps, and cancerous growths that come and go.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


